Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Interference
The request for interference filed 6/8/2021 (page 1: “Notice of Copied Claims”) is acknowledged.  However, before initiation of an interference, there must be at least one claim that is patentable but for a judgment in the contested case, and would be involved in the contested case (see 37 CFR 41.102(b)).  As discussed below, none of the currently pending claims of the instant application are in condition for allowance. Consideration of a potential interference is premature.  See MPEP § 2303.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: application 08/255,681 does not name at least one inventor named in the instant application. Therefore, the benefit of priority back to parent application 08/255,681 has not been granted (see 37 CFR 1.78 and 35 USC 120).
Because Timothy J. Ryan is named as an inventor in both 08/463,836 and the instant application, benefit of priority back to 08/463,836 is granted. The effective filing date of the instant application for the purposes of applying prior art is the actual filing date of '836 - June 5, 1995.
Claim Objections
Claim 43 is objected to because of the following informalities:  in line 6, “and thereafter; and” should read “and thereafter; .  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-42 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-42 of prior U.S. Patent No. 8,206,427. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,206,427. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 43 is merely broader than claim 1 of ‘427 and therefore anticipated by claim 1 of ‘427. Regarding limitations found in claim 1 of '427 which are not found in claim 43 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6-8, 10-12, 14-18, 20-22, 24-32, 34-36, 38-40 and 42-43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goicoechea et al. (US 5,609,627; “Goicoechea”). Regarding claims 1 and 43, Goicoechea discloses a method for introducing a vascular graft into a primary artery which divides into first and second branches, the method comprising introducing and deploying a bifurcated structure (e.g., 50; fig. 5) including an anchor section (52) and first and second connector sections (58,60) so that the anchor section is disposed within the primary artery and the connector sections extend toward the first and second branches, and thereafter introducing a first tubular graft into the first connector section and anchoring the first tubular graft to extend between the first connector section and the first branch artery to form a first continuous flow path from the primary artery to the first branch artery, and introducing a second tubular graft into the second connector section and anchoring the second tubular graft to extend between the second connector section and the second branch artery to form a second continuous flow path from the primary artery to the second branch artery (see entire document, esp. figs. 5-7, 11-20, and col. 11, line 50 - col. 12, line 62).
Regarding claim 15, Goicoechea discloses a method for treating an aneurysm by introducing a vascular graft into a primary artery which branches into first and second branch arteries, the method comprising introducing in to a patient's vasculature an anchor section and first tubular graft of the vascular graft so that the anchor section is disposed within the primary section and the first tubular graft is at least partially disposed within the first branch artery to form a first continuous flow path from the primary artery to the first branch artery, and securing a second tubular graft to the anchor section via a connector leg of the anchor section to form a second continuous flow path form the primary artery to the second branch artery, wherein each of the grafts comprises a tubular frame and a liner (figs. 6, 13-20).
Regarding claims 2, 16, and 29, the primary artery is the aorta, the first branch artery is the right iliac artery, and the second branch artery is the left iliac artery (col. 8, ll. 50-58).
Regarding claims 3, 7, and 17, the anchor section and the first tubular graft are radially compressed while being introduced.
Regarding claim 8, the first tubular graft is resilient and the method comprises releasing the first tubular graft to anchor simultaneously within the first connector and the first branch artery (col. 11, ll. 56-col. 12, ll. 10).
Regarding claims 4, 18, and 32, the anchor section and first tubular graft are resilient, the introducing step comprising releasing the radially compressed anchor section at a target location within the primary artery and releasing the radially compressed first tubular graft at a target location (figs. 6, 13-20).
Regarding claims 11, 12, 21, and 22, the second tubular graft is resilient, is compressed while being introduced, and is released to anchor simultaneously within the second connector and the second branch (col. 11, ll. 56-col. 12, ll. 10).
Regarding claim 25, the introducing step comprises securing the first tubular graft to the anchor section after the anchor section has been disposed within the primary artery (col. 11, ll. 56-col. 12, ll. 10).
Regarding claim 26, the first graft is secured to the anchor section via a second connector leg (58 for example; fig. 5) of the anchor section.
Regarding claim 27, the first graft is resilient, and the securing of the first graft to the anchor section comprises releasing the first graft from a compressed configured to expand within the second connector leg and the first branch artery (figs. 6, 13-20).
Regarding claims 28 and 30, the second graft is resilient and is secured to the anchor section by releasing the second graft from a compressed configured to expand within its respective connector leg and the second branch artery (left iliac; figs. 6, 13-20).
Regarding claim 29, the second graft expands within the left iliac.
Regarding claims 31, 35, and 39, the first graft, second graft, and anchor section are all radially compressed while being introduced (figs. 11-20).
Regarding claims 6, 10, 14, 20, 24, 34, 38, and 42, the bifurcated anchor section, the first graft, and the second graft are introduced through a branch artery in a retrograde direction (figs. 11-20).
Regarding claim 36, the first graft is released to anchor within the second connector leg on the anchor section (fig. 5; col. 11, line 50 - col. 12, line 62).
Regarding claim 40, the second graft is released from the compressed configuration to anchor simultaneously within the connector leg on the anchor section and the second branch artery (figs. 18-20).
Claims 1-43 are rejected under 35 U.S.C. 102(f) because the applicant did not invent the claimed subject matter as evidenced by the Petition to Correct Inventorship filed 6/23/1997 in US Application No. 08/463,836. The instant application includes identical claims to that of 08/463,836, now issued as US 8,206,427. According to the Petition to Correct Inventorship filed 6/23/1997 in 08/463,836, the inventive entity of the subject matter of the claims of '836 includes Thomas J. Fogarty, Jay A. Lenker, Kirsten Freislinger, and Timothy J. Ryan. Since the instant application has been claimed as a divisional of a continuation (13/281,973), which is a continuation of '836, and the instant application has identical claims to those of US 8,206,427 (App. No. 08/463,836) (except for claim 43, which is the same as claim 1 of ‘836 with one limitation removed and therefore broader and anticipated by claim 1 of ‘836), the 102(f) rejection is being made in view of this Petition to Correct Inventorship and the identical claims of the instant invention and US 8,206,427. A copy of the petition was provided by applicant with the supplemental response filed 6/8/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9, 13, 19, 23, 33, 37, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goicoechea in view of Barone et al. (US 5,360,443; "Barone"). Goicoechea discloses the invention substantially as stated above in more detail. Goicoechea discloses introducing the first graft, second graft, and bifurcated anchor section through a branch artery in a retrograde direction, but fails to disclose introducing the three components through the primary artery in an antegrade direction. However, Baron discloses that it is known to introduce a bifurcated structure and first and second tubular grafts (192) in a retrograde or antegrade direction (figs. 9-12 vs. fig. 13). Barone discloses delivery through an axially artery such that the graft is introduced to the bifurcation through the primary artery in antegrade fashion, or alternatively through a branch artery in a retrograde direction. Barone further discloses that an antegrade approach is advantageous in the event of a rupture which makes a femoral approach more difficult (col. 10, ll. 14-29). Therefore, it would have been obvious to one skilled in the art to have modified the prior art of Goicoechea to include an antegrade approach through the primary artery in view of Barone's teaching that such an approach is a known alternative to a retrograde approach and may be advantageous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KSH 7/30/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771